UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MASSACHUSETTS MANUFACTURING               )
EXTENSION PARTNERSHIP, et al.,            )
                                          )
               Plaintiffs,                )
                                          )
       v.                                 )                   Civil Action No. 09-0788 (PLF)
                                          )
GARY LOCKE, Secretary,                    )
United States Department of Commerce,     )
                                          )
               Defendant.                 )
__________________________________________)


                                    ORDER AND JUDGMENT

                For the reasons set forth in the Opinion issued this same day, it is hereby

                ORDERED that [7] defendant’s motion to dismiss is DENIED as moot; it is

                FURTHER ORDERED that [16] plaintiffs’ motion for summary judgment is

DENIED; it is

                FURTHER ORDERED that [34] defendant’s cross-motion for summary judgment

is GRANTED in part and DENIED in part; it is

                FURTHER ORDERED that Count II of plaintiffs’ amended complaint is

DISMISSED; and it is
               FURTHER ORDERED that JUDGMENT for the defendant shall be entered as to

the remaining counts of plaintiffs’ amended complaint. The Clerk shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                               /s/_______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge
DATE: July 7, 2010




                                                  2